DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner recognizes that all original objections and 112(b) rejections previously stated for the original claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 112(b) rejections of claim(s) 1, 2, 5, 7, and 8 presented on Pages 16-17 of the Remarks of 6/15/2022 have been considered but they are not persuasive.
The Applicant argues on Page 17 that it is not material what unit in the UWIG is taking 
the actions recited in the claims. The Examiner states that for the loading, unloading, transporting, etc. of the cargo, it is unclear how the UWIG as claimed can perform said actions and there for the claims are incomplete for omitting essential elements, such omission amounting to a gap between the elements.
Applicant’s arguments with respect to the 35 U.S.C § 102 and 103 rejections of claim(s) 1-10 presented on Pages 17-19 of the Remarks of 8/24/2022 have been considered but they are almost entirely moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues on Page 18 that Briggs et al. (US 2019/0122177, hereinafter Briggs) teaches a drone that delivers items to customers and does therefore is not analogous to teaching cargo transportation. The Examiner states that one having ordinary skill in the art at the effective filling date of the invention would understand that delivering items to customers and delivering cargo to customers are analogous.
Therefore, the Examiner maintains the applicability of the reference(s) for the reasons above.

Specification
The amendment filed 6/15/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph [0051] introduces informing clients of cargo loader locations.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: Paragraph [0063], “Thus, a preferred the UWIG can…” should be changed to -- Thus, a preferred UWIG can…” -- for grammatical reasons.
Appropriate correction is required.

Claim Objections
Claim 43 is objected to because of the following informalities: 
Claim 43, “…from local storage to said UWIG said standard unit load…” should be changed to -- …from local storage to said UWIG, said standard unit load…-- for grammatical reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 41-54 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “low” in claims 1, 41, and 52 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the remainder of the action, the Examiner is interpreting “low” to mean under a threshold.
Claims 1-2, 5, 8, 32, 40-41, 43-44, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claim 1,  what performs the “transporting…” limitation. For the purpose of the action the examiner is interpreting a cargo loader as transporting….
Claim 1,  what performs the “loading…” limitation. For the purpose of the action the examiner is interpreting a cargo loader as loading….
Claim 1,  what performs the “unloading…” limitation. For the purpose of the action the examiner is interpreting a cargo loader as unloading….
Claim 2,  what performs the “initiating…” limitation. For the purpose of the action the examiner is interpreting a server as initiating….
Claim 2,  what performs the “conducting…” limitation. For the purpose of the action the examiner is interpreting a server as conducting….
Claim 2,  what performs the “selectively initiating …” limitation. For the purpose of the action the examiner is interpreting the UWIG as selectively initiating….
Claim 5,  what performs the “conducting …” limitation. For the purpose of the action the examiner is interpreting a server as conducting….
Claim 5,  what performs the “selectively initiating …” limitation. For the purpose of the action the examiner is interpreting the UWIG as selectively initiating….
Claim 8,  what performs the “returning …” limitation. For the purpose of the action the examiner is interpreting the UWIG as returning….
Claim 8,  what performs the “returning …” limitation. For the purpose of the action the examiner is interpreting the UWIG as returning….
Claim 32,  what performs the “pre-loading …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as preloading….
Claim 32,  what performs the “moving …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as moving….
Claim 40,  what performs the “unloading …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as unloading….
Claim 40,  what performs the “moving …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as moving….
Claim 41,  what performs the two instances “transporting …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as transporting….
Claim 41,  what performs the “loading …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as loading….
Claim 41,  what performs the “unloading …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as unloading….
Claim 43,  what performs the “unloading …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as unloading….
Claim 43,  what performs the “moving …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as moving….
Claim 44,  what performs the “loading …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as loading….
Claim 52,  what performs the two instances “transporting …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as transporting….
Claim 52,  what performs the “loading …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as loading….
Claim 52,  what performs the “unloading …” limitation. For the purpose of the action the examiner is interpreting a cargo loader as unloading….
Claims 3-4, 6-7, 9, 33-39, 42, 54-51, and 53-43 are rejected for depending upon previously rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 9, 33-34, 36-37, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2018/0086455, hereinafter Burch; already of record), in view of McAndrew et al. (US 2013/0311009, hereinafter McAndrew; already of record) further in view of Kang et al. (US 2011/0192663, hereinafter Kang).

Regarding claim 1, Burch discloses:
A method of transporting cargo…, said method comprising:
receiving an indication of assignment of a new delivery (Paragraphs [0060] and [0075], i.e. receiving process shipment management information (such as loading plan data, messaging data related to the status of shipping items on aircraft, and the like) or a loading plan that can indicate a new delivery), 
wherein said indication is received by an [flying vehicle] (Paragraphs [0060]-[0061] and [0075], i.e. receiving process shipment management information (such as loading plan data, messaging data related to the status of shipping items on aircraft, and the like) or a loading plan that can indicate a new delivery and initiating the process) with one or more storage compartments (Fig. 1A; Paragraph [0021] and [0060]-[0061], i.e. shipment storage);
transporting cargo from local storage to said UWIG (Paragraphs [0060]-[0061], i.e. loading cargo into the aircraft with a ULD);
loading said cargo into the one or more UWIG storage compartments (Paragraphs [0060]-[0061], i.e. loading cargo into the aircraft with a ULD);
taxiing said UWIG to a take-off location (Paragraphs [0094] and [0136]);
flying said UWIG … from said take-off location to a delivery location (Paragraphs [0094] and [0136]); and
unloading said cargo from said one or more UWIG storage compartments (Paragraphs [0060]-[0061], i.e. unloading cargo from the aircraft with a ULD).

Burch does not disclose:
A method of transporting cargo in low altitude, said method comprising:
…
wherein said indication is received by an unmanned Wing In Ground Effect vessel (UWIG)…
flying said UWIG below internationally restricted airspace…
…
However in the same field of endeavor, McAndrew teaches two architectures for unmanned aerial vehicles (UAVs) and a method for executing a mission plan (Abstract) and more specifically:
…
wherein said indication is received by an unmanned [vehicle] (Paragraphs [0005] and [0026], i.e. UAV, i.e. an unmanned device capable of controlled, sustained, and powered flight)…
…
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate …wherein said indication is received by an unmanned [vehicle]…, as taught by McAndrew. Doing so would allow for cargo to be delivered without the need of pilots.

However in the same field of endeavor, Kang teaches a Wing-In-Ground effect (WIG) vehicle (Paragraph [0003]) and more specifically:
A method of transporting cargo in low altitude (Paragraphs [0009]-[0010] and [0016], i.e. low altitude), said method comprising:
…
wherein said indication is received by an … Wing In Ground Effect vessel (UWIG) (Paragraph [0026], i.e. WIG vehicle)…
flying said UWIG below internationally restricted airspace (Paragraphs [0009]-[0010] and [0016], i.e. low altitude close to the water would be under restricted airspace)…
…
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate a method of transporting cargo in low altitude, said method comprising:… wherein said indication is received by an … Wing In Ground Effect vessel (UWIG) …flying said UWIG below internationally restricted airspace …, as taught by Kang. Doing so would allow for cargo to be delivered more efficiently be relying on reduced drag caused by the ground effect.

Regarding claim 2, the combination of Burch, McAndrew, and Kang teaches the method of claim 1. Burch does not disclose:
before transporting cargo to said UWIG said method further comprising said UWIG:
initiating a UWIG system power up responsive to said indication;
conducting a pre-flight checklist; and
selectively initiating transporting and loading said cargo responsive to results of said pre-flight checklist.
However in the same field of endeavor, McAndrew teaches:
before transporting cargo to said UWIG said method further comprising:
initiating a UWIG system power up responsive to said indication (Paragraphs [0005], [0026], [0062], [0075], [0149], i.e.  aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a powered down state after said failing);
conducting a pre-flight checklist (Paragraphs [0005], [0026], [0062], [0075], and [0149], i.e.  aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a powered down state after said failing); and
selectively initiating transporting and loading said cargo responsive to results of said pre-flight checklist (Paragraphs [0005], [0026], [0062], [0075], and [0149],  i.e. aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a powered down state after said failing).
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate before transporting cargo to said UWIG said method further comprising: initiating a UWIG system power up responsive to said indication; conducting a pre-flight checklist; and selectively initiating transporting and loading said cargo responsive to results of said pre-flight checklist, as taught by McAndrew. Doing so would ensure the safety and validity of commands, as recognized by McAndrew (Paragraphs [0074]-[0075]).

Regarding claim 3, the combination of Burch, McAndrew, and Kang teaches the method of claim 2. The combination further teaches: wherein when said results indicate checklist failure said UWIG aborts delivery and returns to a powered down state, and otherwise said UWIG initiates transporting and loading (McAndrew: Paragraphs [0005], [0026], [0062], [0075], and [0149], i.e.  aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a powered down state after said failing).
The motivation to combine the references is the same for claim 1 and 2 above.

Regarding claim 5, the combination of Burch and McAndrew teaches the method of 
claim 1. The combination further teaches:
before taxiing said method further comprising said UWIG:
	conducting a pre-takeoff checklist (McAndrew: Paragraphs [0005], [0026], [0062], [0075], and [0149], i.e.  aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a local dock after said failing); and
selectively initiating taxiing responsive to results of said pre-takeoff checklist (McAndrew: Paragraphs [0005], [0026], [0062], [0075], and [0149], i.e. aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a local dock after said failing).
The motivation to combine the references is the same for claims 1 and 2 above.

Regarding claim 6, the combination of Burch, McAndrew, and Kang teaches the method 
of claim 5. The combination further teaches:: wherein when said results indicate checklist failure said UWIG aborts delivery and returns to a local dock, and otherwise said UWIG takes off (McAndrew: Paragraphs [0005], [0026], [0062], [0075], and [0149],  i.e. aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a local dock after said failing).
The motivation to combine the references is the same for claims 1 and 2 above.

Regarding claim 9, the combination of Burch, McAndrew, and Kang teaches the method 
of claim 1. The combination further teaches: wherein said UWIG is capable of fully autonomous operation (McAndrew: Paragraphs [0026], [0056], and [0063], i.e. autonomous mission plans for the unmanned aircraft).
The motivation to combine the references is the same for claims 1 and 2 above.

Regarding claim 33, the combination of Burch, McAndrew, and Kang teaches the method of claim 1. The combination further teaches: wherein said take-off location is in open water (Kang: Paragraphs [0009], [0016], and [0032]-[0033], i.e. a WIG vehicle which can operate on water).
The motivation to combine the references is the same for claims 1 and 2 above.

Regarding claim 34, the combination of Burch, McAndrew, and Kang teaches the method of claim 1. The combination further teaches: wherein flying said UWIG below internationally restricted airspace comprises flying said UWIG in ground effect from said take-off location to said delivery location (Kang: Paragraphs [0009]-[0010] and [0016], i.e. operating in low altitude to utilize the ground effect).
The motivation to combine the references is the same for claims 1 and 2 above.

Regarding claim 36, the combination of Burch, McAndrew, and Kang teaches the method of claim 34. The combination further teaches: wherein flight between said take-off location and said delivery location is over a body of water (Kang: Paragraphs [0009], [0016], and [0032]-[0033], i.e. a WIG vehicle which can operate on water).
The motivation to combine the references is the same for claims 1 and 2 above.

Regarding claim 37, the combination of Burch, McAndrew, and Kang teaches the method of claim 34. The combination further teaches: wherein flight between said take-off location and said delivery location further comprises taxiing from open water to said delivery location (Burch: Paragraphs [0094] and [0136]; Kang: Paragraphs [0009], [0016], and [0032]-[0033], i.e. Kang teaches a WIG vehicle which can operate on water while Burch teaches taxiing to a delivery location).
The motivation to combine the references is the same for claims 1 and 2 above.

Regarding claim 7, the combination of Burch, McAndrew, and Kang teaches the method of claim 37. Burch further discloses: 
wherein upon arrival of said UWIG at said delivery location, said method further comprises said UWIG:
taxiing to an unloading dock (Paragraphs [0094] and [0136]);
and said UWIG managing unloading said cargo (Paragraph [0061], i.e. unloading implemented with a ULD used with aircraft-based logistics operation).

Regarding claim 51 , the claim(s) recites analogous limitations to claim(s) 2-3, and is therefore rejected on the same premise.

Claims 4, 32, 40-45, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burch, McAndrew, and Kang, as applied to claim 1, in view of Costa (US 2009/0241797).

Regarding claim 32, the combination of Burch, McAndrew, and Kang teaches the method of claim 1. Burch further discloses:
wherein transporting cargo from said local storage to said UWIG comprises:
…
moving said … devices from local storage to said UWIG, said … devices being loaded into said one or more UWIG storage compartments (Paragraphs [0060]-[0061], i.e. loading cargo into the aircraft with a ULD).

The combination of Burch, McAndrew, and Kang does not teach:
pre-loading cargo for assigned delivery into one or more International Air Transport Association (IATA) standard unit load devices; and
… standard unit load devices… standard unit load devices…
However in the same field of endeavor, Costa teaches a system for transporting goods uses public transportation infrastructure (Abstract) and more specifically:
pre-loading cargo for assigned delivery into one or more International Air Transport Association (IATA) standard unit load devices (Paragraphs [0043] and [0045], i.e. loading cargo into IATA standard containers); and
… standard unit load devices… standard unit load devices (Paragraphs [0043] and [0045])…
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate pre-loading cargo for assigned delivery into one or more International Air Transport Association (IATA) standard unit load devices; and… standard unit load devices… standard unit load devices…, as taught by Costa. Doing so would ensure a standardization of cargo containers which would allow for a more consistent loading and unloading process. 

Regarding claim 4, the combination of Burch, McAndrew, Kang, and Costa teaches the method of claim 32. Burch further discloses: wherein upon arrival of said cargo at said UWIG, loading said cargo is managed from said UWIG (Paragraph [0061], i.e. loading implemented with a ULD used with aircraft-based logistics operation).

Regarding claim 40, the combination of Burch, McAndrew, and Kang teaches the method of claim 7. Burch further discloses:
wherein managing unloading said cargo comprises:
…
moving said … devices from local storage to said UWIG, said … devices being loaded into said one or more UWIG storage compartments (Paragraphs [0060]-[0061], i.e. loading and unloading cargo into the aircraft with a ULD).

The combination of Burch, McAndrew, and Kang does not teach:
…
unloading one or more International Air Transport Association (IATA) standard unit load devices from said UWIG; and
… standard unit load devices… 
However in the same field of endeavor, Costa teaches:
unloading one or more International Air Transport Association (IATA) standard unit load devices from said UWIG; and (Paragraphs [0043] and [0045], i.e. unloading cargo into IATA standard containers); and
… standard unit load devices… standard unit load devices (Paragraphs [0043] and [0045])…
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate unloading one or more International Air Transport Association (IATA) standard unit load devices from said UWIG; and… standard unit load devices… …, as taught by Costa. Doing so would ensure a standardization of cargo containers which would allow for a more consistent loading and unloading process. 

Regarding claim 41, the claim(s) recites analogous limitations to claim(s) 1, 36-37, and 40 above, and is therefore rejected on the same premise. 

Regarding claim 42, the claim(s) recites analogous limitations to claim(s) 2-3, and is therefore rejected on the same premise.

Regarding claim 43, the claim(s) recites analogous limitations to claim(s) 40, and is therefore rejected on the same premise.

Regarding claim 44, the claim(s) recites analogous limitations to claim(s) 4, and is therefore rejected on the same premise.

Regarding claim 45, the claim(s) recites analogous limitations to claim(s) 6-7, and is therefore rejected on the same premise.

Regarding claim 47, the claim(s) recites analogous limitations to claim(s) 7, and is therefore rejected on the same premise.

Claims 35, 46, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burch, McAndrew, and Kang, as applied to claim 34, in view of Navot et al. (US 2016/0196755, hereinafter Navot).

Regarding claim 35, the combination of Burch, McAndrew, and Kang teaches the method of claim 34. The combination does not teach: wherein flying said UWIG below internationally restricted airspace comprises flying said UWIG in ground effect from said take-off location to said delivery location.
However in the same field of endeavor, Navot teaches a system and method for operating an automated aerial vehicle wherein influences of a ground effect may be utilized for sensing the ground or other surfaces (Abstract) and more specifically: wherein during flight between said take-off location and said delivery location said UWIG temporarily leaves ground effect for obstacle avoidance (Fig. 5 Element 506; Paragraphs [0049]-[0050] and [0057]-[0058], i.e. a vehicle using evasive maneuvers during ground effect flight to fly up and avoid the obstacle).
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate wherein flying said UWIG below internationally restricted airspace comprises flying said UWIG in ground effect from said take-off location to said delivery location, as taught by Navot. Doing so would allow an aerial vehicles to avoid collisions which may sustain or cause damage, as recognized by Navot (Paragraph [0001]).

Regarding claim 46, the claim(s) recites analogous limitations to claim(s) 35 and 36, and is therefore rejected on the same premise.

Regarding claim 52, the claim(s) recites analogous limitations to claim(s) 32, 41-42, and 46, and is therefore rejected on the same premise.

Claims 38-39, 49-50, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burch, McAndrew, and Kang, as applied to claim 1, in view of Paduano et al. (US 2018/0224869, hereinafter Paduano).

Regarding claim 38, the combination of Burch, McAndrew, and Kang teaches the method of claim 1. The combination does not teach: wherein said UWIG is semi-autonomous.
However in the same field of endeavor, Paduano teaches: an autonomous aerial system for delivering a payload to a waypoint (Abstract) and more specifically: wherein said UWIG is semi-autonomous (Paragraphs [0008], [0055], and [0057]).
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate wherein said UWIG is semi-autonomous, as taught by Paduano. Doing so would allow for a pilot to overtake a malfunctioning autonomous vehicle where immediate action is needed, as recognized by Paduano (Paragraph [0055]).

Regarding claim 39, the combination of Burch, McAndrew, Kang, and Paduano teaches the method of claim 38. The combination further teaches: said indication of assignment and initiating transporting cargo is initiated at a remote-control location (Paragraphs [0008], [0055], and [0057], i.e. a remote-controlled vehicle used for cargo delivery methods).
The motivation to combine the references is the same for claims 1, 2 , and 38 above.

Regarding claim 49, the claim(s) recites analogous limitations to claim(s) 38, and is therefore rejected on the same premise.

Regarding claim 50, the claim(s) recites analogous limitations to claim(s) 39, and is therefore rejected on the same premise.

Regarding claim 53, the claim(s) recites analogous limitations to claim(s) 36 and 38-39, and is therefore rejected on the same premise.

Claim 8, 48, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch, as applied to claim 7, in view of Briggs et al. (US 2019/0122177, hereinafter Briggs; already of record).

Regarding claim 8, Burch discloses the method of claim 7. Burch does not disclose: after cargo is unloaded said method further comprising returning to a powered down state.
However in the same field of endeavor, Briggs teaches a delivery system (Abstract) and more specifically: after cargo is unloaded said method further comprising returning to a powered down state (Paragraph [0067], i.e. recharging at a drone flying station is equivalent to a powered down state).
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate after cargo is unloaded said method further comprising returning to a powered down state, as taught by Briggs. Doing would increase conserve drone power and effectively increase a range of the drone, as recognized by Briggs (Paragraph [0054]).

Regarding claim 48, the claim(s) recites analogous limitations to claim(s) 8, and is therefore rejected on the same premise.

Regarding claim 54, the claim(s) recites analogous limitations to claim(s) 8 and 9, and is therefore rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661